DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims the benefit of priority as a division of US Application no. 15/838,324, filed 11 December 2017, which is a continuation-in-part of US Application no. 14/618,008, now US Patent no. 9,839,790, filed 10 February 2015, which claims the benefit of priority from US Provisional Application nos. 61/974,531 and 61/938,294 filed 3 April 2014 and 11 February 2014 respectively.  
Upon review of the parent US Application no. 14/618,008, the disclosure fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, first paragraph for one or more claims of this application. The features for an inertial sensor for detecting movement and the range finder operating to determine distance are not supported by the disclosure of US Application no. 14/618,008. In view of this, priority for this limitation will only be extended to the filing date of US Application no. 15/838,324. The US Application no. 14/618,008 does provide support for a thermal imaging sensor, thus priority for this feature will be extended to the filing date of this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites the use of a rangefinder for determining a distance measurement from the rangefinder unit to a reflecting treatment area.  The claim goes one to recite using movement measurements.  However, the disclosure only describes and enables the rangefinder unit for distance measurements and does not support use of the rangefinder for movement measurements.  Clarification is respectfully requested.  
Additionally, in the event that claim 2 combines a rangefinder to determine distance combined with an inertial sensor (not claimed in claim 2) for the movement measurements, the disclosure fails to teach the combined steps for obtaining both measurements.  The disclosure teaches that the rangefinder and inertial sensor may be combined within a laser device, however does not describe the combined use, instead 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "said one or more movement signals" in step e) i).  There is insufficient antecedent basis for this limitation in the claim.   Therefore claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The lack of antecedent basis raises a few issues with respect to the interpretation of the claim.  For instance, one of ordinary skill is left unsure if the recited “one or more movement signals” is indeed intended to refer to acquisition of a movement signal or to refer back to the prior referenced distance measurement.  Should the intention be to refer to a movement signal, the claim lacks a features that acquires such signals, rendering the claim indefinite as to where and how these signals are acquired or originate from.  Clarification is respectfully requested.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Liu et al. (US Publication no. 2013/0253487).
In regard to claim 1, Liu et al. describe a dermatological treatment device that applies laser therapy and comprises: a vertical cavity surface emitting laser (VCSEL) which may be a laser diode (para 38, 78, and 103), a control system 18 that may include a processor comprised of one or more microprocessors or microcontrollers (para 69), and one or more motion/speed sensors (read as inertial sensor) that operates to provide feedback to control operation of the VCSEL by automatically adjusting output the emitted radiation (para 41, 73, and 110).

Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by DeBenedictis et al. (US Publication no. 2005/0154380).

In regard to claim 8, DeBenedictis et al. teaches altering by the processor 202 and controller 200 the output of the light emitter 120 when determined movement signals exceed one or more pre-determined movement parameters sensed by accelerometer 170 (para 80-86, 92, and 94; controller 200 invokes processor 202 to calculate in real-time a set of new operational parameters corresponding to varied positional parameters).
In regard to claim 9, DeBenedictis et al. teaches generating by one or more of the controller 200 and processor 202 an alarm signal when said one or more movement signals exceeds a predetermined movement parameter (para 85, 92, and 94; the controller 200 may issue a stop signal to halt operation in the event that variation in position/movement is above an upper threshold/bound or below a lower threshold/bound, wherein the threshold/bound is a predetermined parameter; 
In regard to claim 10, DeBenedictis et al. teaches receiving by the controller 200 and processor 202 an instruction to adjust one or more predetermined movement parameters (para 65, controller 200 may store a set of rules establishing the upper threshold/bound or below a lower threshold/bound of positional parameters, wherein the rules for establishing the upper threshold/bound or below a lower threshold/bound of positional parameters are designed for particular patients suggesting that the rules may be adjusted on a per patient basis).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBenedictis et al. (US Publication no. 2005/0154380) in view of O’Reilly (US Patent no. 10,349,997).
In regard to claim 2, DeBenedictis et al. describe a method for operating a laser therapy device.  The method pertains to controlling laser therapy tissue treatment by: providing a light emitter 120 for providing laser power and may include laser diodes (para 43), receiving variations in positional parameters and for calculating operational parameters as a function of the positional parameters a processor 202 (para 42, 75, 80, and 86), and obtaining from one or more inertial sensors (e.g., accelerometer 170, described by present disclosure to be an inertial sensor) for obtaining real-time velocity (i.e., movement) signals of the laser therapy handpiece, wherein signals from the inertial sensors are transmitted to processor 202 for adjusting the operational parameters based on the movement parameters (para 75, 5-10, 22, 24, 55, 64, 67, 73, 77, and 80-85).  Further, DeBenedictis et al. also teaches altering by the processor 202 and controller 200 the output of the light emitter 120 when determined movement signals exceed one or more pre-determined movement parameters sensed by accelerometer 170 (para 80-86, 92, and 94; controller 200 invokes processor 202 to calculate in real-time a set of new operational parameters corresponding to varied positional parameters), generating by one or more of the controller 200 and processor 202 an alarm signal when said one or more movement signals exceeds a predetermined movement parameter (para 85, 92, and 94; the controller 200 may issue a stop signal to halt operation in the event that variation in position/movement is above an upper threshold/bound or below a lower threshold/bound, wherein the threshold/bound is a 
DeBenedictis et al. is considered to substantially describe aspects of the present invention for operating a laser therapy device in response to detected movement signals.  However, DeBenedictis et al. is silent with respect to a rangefinder for determining distance.  O’Reilly describes a handheld device for dermatologic therapy, wherein the type of therapy delivered by O’Reilly is cryogenic therapy (col 1 lines 7-12 and col 2 lines 30-47).  The device of O’Reilly is considered similar to DeBenedictis et al. since it is in the class of handheld tissue treatment devices. The headpiece of O’Reilly includes a range finder 50 operably positioned on the handheld housing and may be in the form of a laser for determining the distance from the therapy device to the treatment area (col 3 lines 40-55).  The range finder is useful for guiding the operator of 
In regard to claim 3, DeBenedictis et al. teaches altering by the processor 202 and controller 200 the output of the light emitter 120 when determined movement 
In regard to claims 4 and 6, DeBenedictis et al. teaches generating by one or more of the controller 200 and processor 202 an alarm signal when said one or more movement signals exceeds a predetermined movement parameter (para 85, 92, and 94; the controller 200 may issue a stop signal to halt operation in the event that variation in position/movement is above an upper threshold/bound or below a lower threshold/bound, wherein the threshold/bound is a predetermined parameter; alternatively a visual or audible alarm is initiated when in the event that variation in position/movement is above an upper threshold or below a lower threshold).
In regard to claims 5 and 8, DeBenedictis et al. teaches receiving by the controller 200 and processor 202 an instruction to adjust one or more predetermined movement parameters (para 65, controller 200 may store a set of rules establishing the upper threshold/bound or below a lower threshold/bound of positional parameters, wherein the rules for establishing the upper threshold/bound or below a lower threshold/bound of positional parameters are designed for particular patients suggesting that the rules may be adjusted on a per patient basis).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pyun et al. (US Publication no. 2019/0015681);
Gurovich et al. (US Publication no. 2016/0045762);
Bornstein et al. (US Publication no. 2015/0157876);
O’Neil (US Publication no. 2013/0165839);
Van Valen et al. (US Publication no. 2013/0085485);
Hamada et al. (US Publication no. 2011/0270365);
Oron et al. (US Publication no. 2010/0229748);
Bendett et al. (US Publication no. 2008/0077200);
Weckworth et al. (US Publication no. 2007/0032847);
Altshuler et al. (US Publication no. 2005/0154381);
Sachar (US Publication no. 2005/0096589);
Yaroslavsky et al. (US Publication no. 2004/0225339);
Grove et al. (US Publication no. 2004/0167499);
Harth et al. (US Publication no. 2004/0122492);
Ferren et al. (US Patent no. 8,540,701);
Mimeault (US Patent no. 8,310,655);
Trussell, Jr. (US Patent no. 5,790,241);
Nourrcier (US Patent no. 5,726,742);
Peters et al. (US Patent no. 5,336,900).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        6 January 2022